DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 27, 2022 has been entered. Claims 1-28 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060).
Regarding claim 1, Foran discloses a method for irrigating an infected implant area (Col 8, line 51-Col 9, line 4), the method comprising: determining an irrigation area to be irrigated, the irrigation area including at least a surface of an implant or patient tissue (Col 8, lines 55-59); irrigating and debriding, by an irrigation system, the irrigation area with a spray of an irrigation fluid (Col 8, lines 55-59); and ensure that an entirety of the irrigation are receives at least minimum debridement (504, Fig 5; Col 8, lines 55-59).
Foran is silent regarding determining, by a processing circuit associated with a computer, an irrigation area to be irrigated; monitoring, by the processing circuit, debridement of the irrigation area via the spray of the irrigation fluid; and controlling, by the processing circuit, the irrigation system to automatically adjust a speed of the spray of the irrigation fluid from the irrigation system to provide a first speed when the debridement is of the surface of the implant and a second speed when the debridement is of the patient tissue.
Abbasi teaches a method for irrigating an area using a robotic –assisted surgery system (Para 0025; Para 0039), the method comprising determining, by a processing circuit associated with a computer (46, Fig 1), an area to be irrigated (Para 0055; Para 0057); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0055; Para 0057) and providing guidance for carrying out the irrigation plan (Para 0055; Para 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating an infected implant area as disclosed by Foran to be carried out by a robotic-assisted surgery system as taught by Abbasi in order to have a method that can apply irrigation fluid to the implant area with more precision and allow the surgeon to monitor progress of the procedure (Para 0002; Para 0029).
The modified invention of Foran and Abbasi disclose all of the elements of the invention as discussed above, however, is silent regarding monitoring, by the processing circuit, debridement of the irrigation area via the spray of the irrigation fluid; and controlling, by the processing circuit, the irrigation system to automatically adjust a speed of the spray of the irrigation fluid from the irrigation system to provide a first speed when the debridement is of the surface of the implant and a second speed when the debridement is of the patient tissue.
Hunter ‘343 teaches a method for irrigating and debriding a tissue area using a robotic-assisted surgery system (100, Fig 1A) comprising irrigating, by an irrigation system, an irrigation area with a spray of an irrigation fluid (Para 0054); monitoring, by the processing circuit (Para 0056, lines 21-29), debridement of the irrigation area via the spray of the irrigation fluid (Para 0004, lines 11-17; Para 0016); and controlling, by the processing circuit, the robotic-assisted surgery system to adjust a speed of the spray of the irrigation fluid from the irrigation system based on the monitoring of debridement (Para 0049, lines 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system to include a monitoring system comprising sensors to control the robotic-assisted surgery system to adjust a speed of the spray of the irrigation fluid from the irrigation system based on the monitoring in order to have a system that can tailor the pressure vs. time profile throughout the course of the debridement and differentiate between healthy tissue from tissue requiring debridement (Para 0052).
The modified invention of Foran, Abbasi, and Hunter ‘343 disclose all of the elements of the invention as discussed above, however is silent regarding providing a first speed when the debridement is of the surface of the implant and a second speed when the debridement is of the patient tissue
Hunter ‘060 teaches a method for irrigating and cleaning a tissue area (Col 1, lines 65-67) comprising monitoring, by a processing circuit, irrigation of the irrigation area via the spray of the irrigation fluid (Col 12, lines 10-17; Col 13, lines 3-10); and controlling, by the processing circuit, the irrigation system to automatically adjust a speed of the irrigation fluid to provide a first speed when the irrigation is a hard surface (Col 5, lines 2-6) and a second speed when the irrigation is of a soft surface (Col 4, line 66 – Col 5, line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Foran, Abbasi, and Hunter ‘343 to include automatically adjusting the speed of the irrigation fluid to provide a first speed when the debridement is of the surface of a hard surface (i.e. the implant) and a second speed when the debridement is of a soft tissue (i.e. the patient tissue) as taught by Hunter ‘060 in order to have a system that can provide debridement without penetrating or damaging softer patient tissue (Col 4, lines 45-49).
Regarding claim 4, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses the irrigation area includes the surface of the implant, bone cement for the implant, and tissue surrounding the implant (504, Fig 5; Col 8, lines 55-59; See Fig 6 -Foran; implant, bone cement, and tissue in the infected area is thoroughly irrigated since only the spacer 100 is removed in this method).
Regarding claim 5, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses removing the implant (502, Fig 5); and after the entirety of the irrigation area receives at least minimum debride (504, Fig 5 –Foran), implanting a new implant (506, Fig 5 -Foran); wherein the patient tissue of the irrigation area surrounds a site of the implant (Col 8, lines 55-59 -Foran).
Regarding claim 7, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses irrigating the irrigation area according to an irrigation plan by providing guidance for carrying out the irrigation plan to a surgeon (Para 0052 – Para 0053 -Abbasi). 
Regarding claim 8, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses providing a haptic system (Para 0059 -Abbasi); and irrigating the irrigation area according to the irrigation plan comprises using the haptic system to provide haptic feedback on the irrigation system based on the irrigation plan (Para 0055; Para 0059 -Abbasi) while the irrigation system irrigates the irrigation area (Para 0039 -Abbasi).
Regarding claim 10, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses irrigating the irrigation area (Para 0039; Para 0055 –Abbasi) comprises tracking, using a navigation system associated with the computer, movement of an irrigation tool of the irrigation system while a surgeon manually manipulates the irrigation tool while irrigating the irrigation area (Para 0059 –Abbasi).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060) and in further view of Mittelstadt (US 6033415).
Regarding claim 2, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention is silent regarding providing a trackable probe configured to contact surfaces of implants and patient anatomy; tracking, by a navigation system associated with the computer, a position of the probe; and generating, by the navigation system, information relating to the irrigation area based on the position of the probe; wherein determining the irrigation area comprises digitizing, by the processing circuit, the irrigation area based on the information relating to the irrigation area. 
Mittelstadt teaches a method for performing image directed robotic orthopedic procedures comprising providing a trackable probe (109, Fig 3) configured to contact surfaces of patient anatomy (Col 11, lines 34-45); tracking, by a navigation system associated with the computer, a position of the probe; and generating, by the navigation system, information relating to the target area based on the position of the probe (Col 11, lines 34-45); wherein determining the target area comprises digitizing, by the processing circuit, the target area based on the information relating to the target area (Col 9, line 59 – Col 10, lines 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system disclosed by Foran, Abbasi, Hunter ‘343 and Hunter ‘060 to include a trackable probe as taught by Mittelstadt in order to have a system that provides very accurate registration of the bone image data set to actual bone position (Col 8, lines 34-40).
Claim 3 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060) and further in view of Bahls (US 2014/0171963).
Regarding claim 3, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention is silent regarding receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area.  
Bahls teaches a method for irrigating an area using a robotic-assisted system (Para 0011), the method comprising: determining, by a processing circuit associated with a computer, an area to be irrigated, the irrigation area including at least a patient tissue (Para 0007); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0007); irrigating, by an irrigation system, the irrigation area with an irrigation fluid according to the irrigation plan (Para 0008); and monitoring, by the processing circuit, the irrigation system’s progress in irrigating the irrigation area; and receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area (Para 0026; Para 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 to determine the irrigation area based on images as further taught by Bahls in order to have a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).
Regarding claim 11, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention is silent regarding irrigating the irrigation area comprises controlling a robotic system to autonomously irrigate the irrigation area. 
Bahls teaches irrigating the irrigation area according to the irrigation plan comprises controlling a robotic system to autonomously irrigate the irrigation area (Para 0008; Para 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system disclosed by Foran, Abbasi, Hunter ‘343 and Hunter ‘060 to autonomously irrigate the irrigation area as taught by Bahls in order to have a system that can irrigate the target area in a shorter amount of time (Para 0030).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060) and in further view of Shimko (US 2007/0135706).
Regarding claim 6, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the irrigation fluid is an antibiotic.
Shimko teaches an irrigation method wherein the irrigation fluid is an antibiotic (Para 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation fluid disclosed by Foran, Abbasi, Hunter ‘343 and Hunter ‘060 to be an antibiotic as taught by Shimko in order to have an irrigation fluid that can induce proper healing and decrease chances of further infection (Para 0016 – Para 0017).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060) and in further view of Bozung (Us 2013/0060278).
Regarding claim 9, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention discloses the guidance comprises displaying, on a display, progress of the operation (Para 0029 -Abbasi), however, the modified invention is silent regarding the guidance comprises displaying, on a display, an image of a section of the irrigation area that has not received at least minimum irrigation. 
Bozung teaches a guidance system displaying, on a display, an image of a section of the target area that has not received treatment (Para 0002; Para 0453).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system disclosed by Foran, Abbasi, Hunter ‘343 and Hunter ‘060 to include displaying the target area that has not received treatment as taught by Bozung, resulting in an image of a section of the irrigation area that has not received at least minimum irrigation which is tracked according to Bahls (Para 0008), in order to provide further visual and/or aural feedback to the operator to ensure proper treatment (Para 0028 -Bozung).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060) and in further view of Johnson (US 6283986).
Regarding claim 12, the modified invention of Foran, Abbasi, Hunter ‘343 and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention is silent regarding providing an ultraviolet light component; and using the ultraviolet light component to disinfect the irrigation area. 
Johnson teaches providing an ultraviolet light component; and using the ultraviolet light component to disinfect a wound area (Col 2, lines 6-18; Col 2, lines 54-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Foran, Abbasi, Hunter ‘343 and Hunter ‘060 to include providing an ultraviolet light component in order to have a method that can enable healing of tissue free of infection (Col 2, lines 6-18; Col 2, lines 54-65).
Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060).
Regarding claim 25, Foran discloses a method for irrigating an irrigation area comprising a surface of an implant and patient tissue (Col 8, line 51-Col 9, line 4), the method comprising providing a spray of irrigation fluid from an irrigation tool to the irrigation area (Col 8, lines 55-59).
Foran is silent regarding automatically adjusting, by processing circuitry, a speed of the spray of the irrigation fluid from the irrigation tool by providing a first spray speed when spraying the surface of the implant and a second spray speed when spraying the patient tissue.
Hunter ‘343 teaches a method for irrigating and debriding a tissue area comprising irrigating, by an irrigation system, an irrigation area with a spray of an irrigation fluid (Para 0054); and updating, by the processing circuit (Para 0056, lines 21-29), during execution of a plan, the plan in response to determining that a section of the irrigation area is not receiving at least a minimum debridement via a spray of an irrigation fluid under the plan (Para 0052, lines 1-8; the sensors can determine tissue requiring debridement), wherein updating the plan includes adjusting a speed of the spray of the irrigation fluid from an irrigation system (Para 0049, lines 7-13; Para 0052; the velocity is updated based on tissue properties, i.e. healthy tissue or tissue needing debridement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Foran to also include automatically adjusting, by processing circuitry, a speed of the spray of the irrigation fluid from an irrigation system as taught by Hunter ‘343 in order to have a method that prevents the penetration, retention, and propagation of bacteria while at the same time promoting cleaning of the target area (Para 0050, lines 1-9).
The modified invention of Foran and Hunter ‘343 disclose all of the elements of the invention as discussed above, however is silent regarding providing a first speed when the debridement is of the surface of the implant and a second speed when the debridement is of the patient tissue
Hunter ‘060 teaches a method for irrigating and cleaning a tissue area (Col 1, lines 65-67) comprising monitoring, by a processing circuit, irrigation of the irrigation area via the spray of the irrigation fluid (Col 12, lines 10-17; Col 13, lines 3-10); and controlling, by the processing circuit, the irrigation system to automatically adjust a speed of the irrigation fluid to provide a first speed when the irrigation is a hard surface (Col 5, lines 2-6) and a second speed when the irrigation is of a soft surface (Col 4, line 66 – Col 5, line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Foran and Hunter ‘343 to include automatically adjusting the speed of the irrigation fluid to provide a first speed when the debridement is of the surface of a hard surface (i.e. the implant) and a second speed when the debridement is of a soft tissue (i.e. the patient tissue) as taught by Hunter ‘060 in order to have a system that can provide debridement without penetrating or damaging softer patient tissue (Col 4, lines 45-49).
Regarding claim 27, the modified invention of Foran, Hunter ‘343, and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses the irrigation area includes the surface of the implant, bone cement for the implant, and tissue surrounding the implant (504, Fig 5; Col 8, lines 55-59; See Fig 6 -Foran; implant, bone cement, and tissue in the infected area is thoroughly irrigated since only the spacer 100 is removed in this method).
Regarding claim 28, the modified invention of Foran, Hunter ‘343, and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention further discloses planning removal of the implant (502, Fig 5 –Foran); and planning re-implantation of a new implant (506, Fig 5 –Foran); wherein patient tissue of the irrigation area surrounds a site of the implant (Col 8, lines 55-59 -Foran).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Hunter ‘343 (2015/0335343) and further in view of Hunter ‘060 (US 9333060) and further in view of Bahls (US 2014/0171963).
Regarding claim 26, the modified invention of Foran, Hunter ‘343, and Hunter ‘060 discloses all of the elements of the invention as discussed above. The modified invention is silent regarding receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area.  
Bahls teaches a method for irrigating an area using a robotic-assisted system (Para 0011), the method comprising: determining, by a processing circuit associated with a computer, an area to be irrigated, the irrigation area including at least a patient tissue (Para 0007); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0007); irrigating, by an irrigation system, the irrigation area with an irrigation fluid according to the irrigation plan (Para 0008); and monitoring, by the processing circuit, the irrigation system’s progress in irrigating the irrigation area; and receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area (Para 0026; Para 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Foran, Hunter ‘343, and Hunter ‘060 to determine the irrigation area based on images as taught by Bahls in order to have a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).
Response to Arguments
Applicant’s arguments regarding Foran, Abbasi, and Hunter ‘343 not teaching all of the limitations of the independent claim have been fully considered but are moot in view of the current rejection that relies on Hunter ‘060 to teach the amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783